                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



SCOTT J. MORELAND,                                    CV No.: 6:18-cv-01801-SI

                        Plaintiff,
                                                      ORDER FOR PAYMENT OF ATTORNEY
                                                      FEES UNDER THE EQUAL ACCESS TO
                                                      JUSTICE ACT

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
________________________________

         This Court, having reviewed Plaintiff's Motion and Declaration, along with the arguments

presented by Plaintiff and Defendant, hereby awards Plaintiff attorney fees in the amount of

$8,432.13 and costs in the amount of $0.00 for a total award of $8,432.13, pursuant to the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412.

         The EAJA attorney fees and costs will be paid to Plaintiff's attorney subject to

verification that Plaintiff does not have a debt which qualifies for offset against the awarded fees,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010).

If Plaintiff has no such debt, then the check for EAJA fees and costs shall be made payable to

Plaintiff's attorney, Robyn M. Rebers, based upon Plaintiff's assignment of these fees to his

attorney, and mailed to Plaintiff's attorney at: P.O. Box 3530, Wilsonville, OR 97070.

:::

:::




Page 1                                   Order for EAJA Fees                        6:18-cv-01801-SI
         If Plaintiff has a qualifying debt, then the check for any remaining funds after offset of

the debt shall be made out to Plaintiff and mailed to Plaintiff's counsel, Robyn M. Rebers, at the

address stated above.

         IT IS SO ORDERED.

         DATED this ___          March
                     6th day of ___________, 2020.

                                                       ______________________________
                                                        /s/ Michael H. Simon
                                                       MICHAEL H. SIMON
                                                       United States District Judge


Presented by:
Robyn M. Rebers, OSB# 034309
Attorney for Plaintiff




Page 2                                   Order for EAJA Fees                         6:18-cv-01801-SI
